                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SUSAN HAZLETT BASSI,                               Case No. 18-cv-07239-SI
                                   8                     Plaintiff,
                                                                                            ORDER GRANTING MOTION TO
                                   9                v.                                      WITHDRAW AND SETTING STATUS
                                                                                            HEARING FOR NOVEMBER 22, 2019
                                  10     COUNTY OF SANTA CLARA, et al.,                     AT 10 AM
                                  11                     Defendants.                        Re: Dkt. No. 18
                                  12
Northern District of California
 United States District Court




                                  13           On May 24, 2019, the Court held a hearing on Mr. Stadlin’s motion to withdraw. For the

                                  14   reasons discussed at the hearing, the Court GRANTS the motion. The Court schedules a status

                                  15   hearing in this case for November 22, 2019 at 10 a.m. The parties shall file a status statement no

                                  16   later than November 15, 2019.

                                  17           Plaintiff stated that she will seek to find new counsel to represent her in this matter. The

                                  18   Court also refers plaintiff to the Northern District of California’s online information for pro se

                                  19   litigants,    which    also      includes   information   about    locating    attorneys.       See

                                  20   https://cand.uscourts.gov/pro-se.

                                  21

                                  22           IT IS SO ORDERED.

                                  23

                                  24   Dated: May 24, 2019                           ______________________________________
                                                                                       SUSAN ILLSTON
                                  25                                                   United States District Judge
                                  26
                                  27

                                  28
